IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00385-CR

LESLIE KAY KLEMANSKY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2010-769-C1


                         MEMORANDUM OPINION


      Leslie Kay Klemansky appealed her convictions for one count of sexual assault of

a child and two counts of sexual performance of a child. A motion to dismiss the appeal

has now been filed. Klemanksy personally signed the motion to dismiss.

      Accordingly, the appeal is dismissed. TEX. R. APP. P. 42.2(a).



                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 18, 2011
Do not publish
[CR25]




Klemansky v. State                         Page 2